DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/22/2020, and 08/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings were received on 08/21/2020.  These drawings are considered by examiner.

Preliminary Amendment
5. 	Applicant summits the Preliminary amendment filed on 08/21/2020.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 25 is drawn to a computer program comprising computer readable instructions which, when executed by a processor of a computer cause the computer to carry out the method of claim 1, where the computer program can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer program; therefore, fail(s) to fall within a statutory category of invention.  Applicant’s specification (see paragraph 27) states that the computer program may be embodied on a computer readable medium.  However, adding “may be” to the above paragraph does not limit the claim to a tangible computer program.  Without a clear explanation in the specification the claim is subject to the broadest reasonable interpretation. When given broadest reasonable interpretation, the claims can be interpreted as encompassing pure signals therefor rendering the claims as a whole non-statutory. 
Appropriate correction is required.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer program comprising computer readable to being statutory would be acceptable.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2019/0053040), hereinafter “Long“, in view of Baek et al (US 2018/0014178), hereinafter “Baek“.
Regarding claim 1, Long teaches a method of provisioning an embedded universal integrated circuit card "eUICC" profile to an eUICC enabled subscriber identity module "SIM", the method comprising: 
providing an always provisioned international mobile subscriber identity "IMSI" to the SIM (pars [0181-0184] teach provisioned to SIM); 

activating a selected eUICC profile with a network operator (pars [0054-0055] [0075-0079] teach selected eUICC with a mobile network operator (MNO) server); and 
Long does not explicitly teach instructing downloading of the eUICC profile to the SIM by the network operator.  
Baek, in the same field of endeavor, teaches instructing downloading of the eUICC profile to the SIM by the network operator (Figures 1BA-1DB teach the instructing downloading of the eUICC profile to the SIM by the network operator).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Long to Baek, in order to increase the 5G communication systems to the Internet of everything or Internet of Things such as smart home, smart building, smart city, smart car or connected car, health care, digital education, retail, security and safety related services smoothly provisioning of the SIM profile (as suggested by Baek in paragraphs [0005-0006]).

Regarding claims 2 and 14, the combination of Long and Baek teach the method of claims 1, 13, Long further teaches in which the always provisioned IMSI provides bootstrap connectivity to the SIM (pars [0008-0012]).  

 claim 3, the combination of Long and Baek teach the method of claim 1, Long further teaches in which the method is carried out by a connectivity management platform "CMP" (pars [0054-0055] teach a subscription manager-data preparing (SM-DP), a subscription management-secure routing (SM-SR), the eUICC, an eUICC manufacturer (EUM), and a certificate issuer (CI) reads on a connectivity management platform).  

Regarding claims 4 and 15, the combination of Long and Baek teach the method of claims 3, 13, Long further teaches in which the CMP acts as a super operator over the network operator (pars [0054-0055] teach a subscription manager-data preparing (SM-DP), a subscription management-secure routing (SM-SR), the eUICC, an eUICC manufacturer (EUM), and a certificate issuer (CI) reads on a super operator).  

Regarding claims 5 and 16, the combination of Long and Baek teach the method of claims 4, 15, Long further teaches in which the CMP has a parent-child (pars [0054-0055] teach a subscription manager-data preparing (SM-DP), a subscription management-secure routing (SM-SR), the eUICC, an eUICC manufacturer (EUM), and a certificate issuer (CI) reads on a parent-child) or 1:N relationship with the network operator.  

Regarding claims 6 and 17, the combination of Long and Baek teach the method of claims 5, 16, Long further teaches in which the CMP activates, via a provisioning interface, the Eselected eUICC profile and instructs downloading of the 

Regarding claims 7 and 18, the combination of Long and Baek teach the method of claim 4, 15, Long further teaches in which the CMP acts as a super operator over a plurality of network operators (pars [0054-0055] teach a subscription manager-data preparing (SM-DP), a subscription management-secure routing (SM-SR), the eUICC, an eUICC manufacturer (EUM), and a certificate issuer (CI) reads on a super operator over a plurality of network operators).  

Regarding claims 8 and 19, the combination of Long and Baek teach the method of claims 4, 15 Long does not teach in which each of a plurality of network operators offers one or more tariffs for communication services and the CMP offers users tariffs from each of the plurality of network operators.  
Baek, in the same field of endeavor, teaches in which each of a plurality of network operators offers one or more tariffs for communication services and the CMP offers users tariffs from each of the plurality of network operators (Abstract teaches a communication technique that combines a 5G communication system for supporting a data rate/tariff that is higher than that of a beyond 4G system with IoT technology, and a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Long to Baek, in order to increase the 5G communication systems to the Internet of everything or Internet of Things such as smart home, smart building, smart city, smart car or connected car, health care, digital education, retail, security and safety related services smoothly provisioning of the SIM profile (as suggested by Baek in paragraphs [0005-0006]).

Regarding claims 9 and 20, the combination of Long and Baek teach the method of claims 8, 19, Long does not teach in which the CMP offers users each of the one or more tariffs from each of the plurality of network operators.  
Baek, in the same field of endeavor, teaches in which the CMP offers users each of the one or more tariffs from each of the plurality of network operators (Abstract teaches a communication technique that combines a 5G communication system for supporting a data rate/tariff that is higher than that of a beyond 4G system with IoT technology, and a system thereof. The present disclosure may be applied to intelligent services on the basis of 5G communication technology and IoT related technology).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Long to Baek, in order to increase the 5G communication systems to the Internet of everything or Internet of Things such as smart home, smart building, smart city, smart 

Regarding claims 10 and 21, the combination of Long and Baek teach the method of claims 8, 19, Long does not teach in which the CMP uses the ICCID of the always provisioned IMSI as a master record to uniquely identify a specific SIM across all network operators and tariffs.  
Baek, in the same field of endeavor, teaches in which the CMP uses the ICCID of the always provisioned IMSI as a master record to uniquely identify a specific SIM across all network operators and tariffs (Abstract teaches a communication technique that combines a 5G communication system for supporting a data rate/tariff that is higher than that of a beyond 4G system with IoT technology, and a system thereof. The present disclosure may be applied to intelligent services on the basis of 5G communication technology and IoT related technology).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Long to Baek, in order to increase the 5G communication systems to the Internet of everything or Internet of Things such as smart home, smart building, smart city, smart car or connected car, health care, digital education, retail, security and safety related services smoothly provisioning of the SIM profile (as suggested by Baek in paragraphs [0005-0006]).


Regarding claim 11, the combination of Long and Baek teach the method of claim 1, Long further teaches in which the SIM is associated with an internet of things "loT" device to provide loT or machine to machine "M2M" functionality (pars [0003-0004] teach Internet of Things, embedded into an M2M terminal. The use of the eUICC).  

Regarding claims 12 and 24, the combination of Long and Baek teach the method of claims 1, 13, Long further teaches in which the SIM is a SIM card (pars [0006-0007]).  

Regarding to claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding claim 22, the combination of Long and Baek teach the system of claim 13, Long further teaches in which the CMP comprises a gateway arranged to control communications between end user subscriber systems and the SIM (pars [0073] [0100] teach a gateway control the communications between end user and the SIM).  

Regarding claim 23, the combination of Long and Baek teach the system of claim 22, Long further teaches in which the gateway is an access point name "APN" gateway (pars [0054-0055] teach access to a specific mobile network can be supported. The profile may be considered as a remote provisioning file of the eUICC, a home 

Regarding to claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MICHAEL T VU/
Primary Examiner, Art Unit 2641